Name: 1999/307/EC: Council Decision of 1 May 1999 laying down the detailed arrangements for the integration of the Schengen Secretariat into the General Secretariat of the Council
 Type: Decision_ENTSCHEID
 Subject Matter: EU institutions and European civil service;  international law;  personnel management and staff remuneration
 Date Published: 1999-05-07

 Avis juridique important|31999D03071999/307/EC: Council Decision of 1 May 1999 laying down the detailed arrangements for the integration of the Schengen Secretariat into the General Secretariat of the Council Official Journal L 119 , 07/05/1999 P. 0049 - 0052COUNCIL DECISIONof 1 May 1999laying down the detailed arrangements for the integration of the Schengen Secretariat into the General Secretariat of the Council(1999/307/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Protocol integrating the Schengen acquis into the framework of the European Union annexed to the Treaty on European Union and the Treaty establishing the European Community, and in particular Article 7 thereof,Whereas:(1) pursuant to the aforementioned Protocol, the agreements and rules containing the Schengen acquis are to be incorporated into the framework of the European Union;(2) pursuant to Article 7 of that Protocol, it is up to the Council, acting by a qualified majority, to adopt the detailed arrangements for the integration of the Schengen Secretariat into the General Secretariat of the Council;(3) the aim of this integration is to ensure that, when the Schengen acquis is integrated into the framework of the European Union, application and development of the provisions relating to the acquis continue in conditions which ensure they function properly;(4) the detailed arrangements for this integration should make it possible, on the one hand, to limit recruitment to the administrative needs arising for the General Secretariat of the Council from the new tasks it will have to perform and, on the other hand, to check the competence, efficiency and integrity of those recruited;(5) the general budget of the European Communities for the financial year 1999 has made provision for the necessary permanent posts, broken down into category and grade, within the General Secretariat of the Council;(6) the staff complement thus determined is necessary and sufficient to enable the General Secretariat of the Council to cope efficiently with the needs arising from integration of the Schengen acquis into the framework of the European Union;(7) it is necessary, by way of derogation from the Staff Regulations of Officials of the European Communities, hereafter referred to as "the Staff Regulations", to adopt the arrangements necessary to enable the Appointing Authority (IAA) to appoint those concerned as probationer officials of the European Communities at the General Secretariat of the Council, with the appointments taking effect from the date of entry into force of the Treaty of Amsterdam;(8) such appointments should be subject to compliance by each of those concerned with certain conditions; such appointments should also be subject to the provision of supporting documents proving that those concerned were employed in various capacities at the Schengen Secretariat on the date on which the Treaty of Amsterdam was signed (2 October 1997), i.e. the date on which it was decided in principle to carry out that integration; and proving that those concerned were still employed there on the date of entry into force of the Treaty of Amsterdam (1 May 1999) and were actually performing duties involved in applying and developing the Schengen acquis, assisting the Presidency and delegations, managing financial and budget matters, translating and/or interpreting, documentation or secretarial work, with the exception of technical or administrative duties for which the administrative needs do not require additional recruitment to the General Secretariat of the Council;(9) it is also necessary to ensure, before those concerned are appointed as probationer officials, that they provide all supporting or other documents, diplomas, qualifications or certificates, which prove that they have the level of qualification or experience required to perform the duties involved in the category or service into which they are to be integrated;(10) it is also necessary to specify that those recruited will, in accordance with Article 34 of the Staff Regulations, be obliged to serve a probationary period designed to check their ability to perform their duties satisfactorily, and that any decisions taken by the AA following the probationary period will be taken after consulting an ad hoc Committee appointed by the AA on which the Staff Committee of the General Secretariat of the Council may be represented,HAS ADOPTED THIS DECISION:Article 11. The aim of this Decision is to determine the detailed arrangements for the integration of the Schengen Secretariat into the General Secretariat of the Council.2. For the purposes of this Decision, the Schengen Secretariat is defined as consisting of persons fulfilling the conditions laid down by Article 3(1)(e).Article 2By way of derogation from the Staff Regulations and subject to a check on compliance with the conditions specified in Article 3 of this Decision, the Appointing Authority (AA) within the meaning of Article 2 of the Staff Regulations may appoint to the General Secretariat of the Council the persons referred to in Article 1 of this Decision as probationer officials of the European Communities within the meaning of the Staff Regulations and allocate them to one of the posts included to that end in the staff complement of the General Secretariat of the Council for the 1999 financial year in the category, service, grade and step determined in accordance with the correlation table annexed hereto.Article 3The AA may make the appointments provided for in Article 2 after checking that the persons concerned:(a) are nationals of one of the Member States;(b) have fulfilled any obligations concerning statutory military service;(c) produce the necessary character references for the performance of their duties;(d) are physically fit to perform such duties;(e) provide the supporting documents proving that:(i) they were employed at the Schengen Secretariat on 2 October 1997 either as a member of the Benelux College of Secretaries-General incorporated into the Schengen Secretariat, or as a member of staff having an employment contract with the Benelux Economic Union, or as a statutory member of staff of the Benelux Secretariat incorporated into the Schengen Secretariat and were actually performing duties there,(ii) they were still employed at the Schengen Secretariat on 1 May 1999, and(iii) they were actually performing duties at the Schengen Secretariat on the dates referred to in (i) and (ii), involved in applying and developing the Schengen acquis, assisting the Presidency and delegations, managing financial and budget matters, translating and/or interpreting, documentation or secretarial work, with the exception of technical or administrative backup duties;(f) provide all supporting or other documents, diplomas, qualifications or certificates proving that they have the level of qualification or experience required to perform the duties in the category or service into which they are to be integrated.Article 41. The persons appointed on the basis of Article 3 of this Decision will be obliged, in accordance with the provisions of Article 34 of the Staff Regulations and of this Article, to serve a probationary period designed to check their ability to perform the duties satisfactorily pertaining to their posts and also their efficiency and conduct in the service.2. Any probationer officials who do not demonstrate sufficient professional skills to be appointed permanently shall be dismissed.3. Any decisions to be taken by the AA following the probationary period shall be taken after consulting an ad hoc Committee appointed by the AA to which the Staff Committee of the General Secretariat of the Council may delegate a representative. The opinion of this ad hoc committee shall be without prejudice to the role of the Reports Committee provided for by Article 34 of the Staff Regulations.Article 5This Decision shall enter into force on the date of its adoption.It shall apply as from 1 May 1999.Article 6This Decision is addressed to the Secretary-General of the Council.Article 7This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 1 May 1999.For the CouncilThe PresidentJ. FISCHERANNEXTable of correlation between categories, grades and steps applicable at the Schengen Secretariat and the Council Secretariat respectively>TABLE>>TABLE>